Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 

35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 1, 2, 4-7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goughnour US 3,792,133 in view of Barron US 3,497,579.
Goughnour discloses a median barrier slip forming vehicle (30) comprising:
A housing (32) having two side walls and a horizontal top wall coupled to the two side 
walls.  The housing configured to encapsulate at least a portion of a median 
barrier (10).
At least one adjustable member (172) configured to couple the housing to the vehicle 
and retain the housing a predetermined distance and a predetermined angle relative to the vehicle while the vehicle is in motion.
What Goughnour does not disclose is the use of a finishing device to treat the outer surface of the barrier being made.
However, Barron teaches a slip forming apparatus including a housing (28, 28) and a pair of liners (24) disposed inside the housing.  See Fig. 1.  Wherein the liners (24) include projections or molding (26) which project into the concrete of the barrier being formed and produce a sculptured effect on the outer surface of the concrete.  Col. 4, 


lns. 35-Col. 5, ln. 20.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete barrier slipforming machine of Goughnour with the liners taught by Barron in order to form aesthetic patterns on the barrier walls.

With respect to claims 4-7 Goughnour discloses the at least one adjustable member is configured to move vertically with respect to a plane perpendicular to a profile of the median barrier through a mechanical system such as threaded rods and nut plates (174).  The threaded rods being in pairs on each side of the housing and configured to be moved via a control circuit (180, 182).  Col. 9, lns. 14-30.

With respect to claim 20 Goughnour discloses a method comprising:
Providing a median barrier finishing machine configured to attach to a vehicle (30) the 
finishing machine comprising:
		A housing (32) having two side walls and a horizontal top wall coupled to 
the two side walls.  The housing configured to encapsulate at least a 
portion of a median barrier (10).
At least one adjustable member (172) configured to couple the housing to the vehicle 
and retain the housing a predetermined distance and a predetermined angle relative to the vehicle while the vehicle is in motion.
What Goughnour does not disclose is the use of a finishing device to treat the outer surface of the barrier being made.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goughnour US 3,792,133 in view of Barron US 3,497,579  as applied to claim 2 above, and further in view of Marlek US 4,793,559.  Goughnour in view of Barron disclose a concrete barrier slip forming machine including a pair of patterned liners (24) used for imparting patterns onto the outer sidewalls of the concrete barrier.  But do not disclose the use of a chemical applicator.  However Marlek teaches a chemical applicator specifically designed for spraying a liquid chemical onto a road barrier (17).  See Fig. 1; Col. 1, ln. 62-Col. 2, ln. 39.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete median barrier slipforming machine of Goughnour in view of Barron with the chemical applicator system taught by Marlek in order to paint or harden the concrete barrier.
	 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goughnour US 3,792,133 in view of Barron US 3,497,579 as applied to claim 1 above, and further in view of Allen US 6,923,630.  Goughnour in view of Barron disclose a concrete barrier slip forming machine including a pair of patterned liners (24) used for imparting patterns onto the outer sidewalls of the concrete barrier.  But do not disclose the use of rollers.  However, Allen teaches it is known to provide a concrete barrier slip forming machine with rollers (39, 41, 43) having patterns (62) formed thereon, wherein the rollers impress a pattern onto the outer surfaces of the concrete barrier.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the liners of Goughnour in view of Barron with the rollers taught by Allen, in order to facilitate continuous barrier forming/texturing.  

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.


using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				3/15/2021